DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/16/2022 has been entered.  Claims 1 & 4-10 are pending in the application.  Claims 2, 3 & 11-15 are cancelled.
	
Claim Objections
Claims 1, 9 & 10 are objected to because of the following informalities:
Claim 1, Line 10, the term “a first” should read --a first pump--
Claim 1, Lines 11-12, the term “the first” should read --the first pump--
Claim 1, Line 12, the term “a second” should read --a second pump--
Claim 9, Line 2, the term “said pump piston” should read --each 
Claim 10, Line 2, the term “said pump piston” should read --each --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 7, the term “an inner surface of said liner defining said central longitudinal bore”, in Lines 2-3, is indefinite.  An “inner surface” is defined in Claim 4, Line 20, upon which Claim 7 depends.  Since the inner surface of the liner in Claim 7 defines the central longitudinal bore, and the inner surface in Claim 4 is on the central longitudinal bore, one of ordinary skill in the art would conclude the inner surface in Claim 4 is the same inner surface in Claim 7.  However, the manner in which the terms are written would lead one to conclude the two inner surfaces are not the same.  As such, it is not clear if the inner surface in Claim 7 is the same inner surface of Claim 4.  For the purpose of examination, the two inner surfaces will be considered the same inner surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 as being unpatentable over Lewis (U.S. Patent 1,857,922).
As to Claim 1, Lewis teaches a multi-channel positive displacement piston pump apparatus (Figures 1/2) comprising: a motor (12); and a plurality of positive displacement piston pumps (2; page 1, Left Column, Lines 41-46) driven by (via 13/14/15/4; Page 1, Right Column, Lines 58-64) said motor (12), said plurality of pumps (2) being aligned (as shown in Figure 1/2) in a stacking direction (left to right, as viewed in Figures 1/2), wherein each pump (2) has an intake port (6) and an outlet port (7), said intake ports (6) and said outlet ports (7) of all pumps (2) facing in the same direction (as shown in Figure 2) generally perpendicular to (up and down, as viewed in Figure 2) said stacking direction (left to right, as viewed in Figures 1/2), and wherein said motor (12) includes a rotatable shaft (13), the rotatable shaft (13) having an upper portion (the portion of 13 to the right of motor 12, as viewed in Figure 2) and a lower portion (the portion of 13 to the left of motor 12, as viewed in Figure 2), the upper portion (the portion of 13 to the right of motor 12, as viewed in Figure 2) being engaged with a piston (via 14/15/4, as shown in Figure 2; Page 1, Left Column, Lines 41-46 & Right Column, Lines 58-64) of a first (the pump 2 to the right of motor 12, as viewed in Figure 2) of said plurality of pumps (2), and the lower portion (the portion of 13 to the left of motor 12, as viewed in Figure 2) extending in a direction opposite (as shown in Figure 2) the upper portion (the portion of 13 to the right of motor 12, as viewed in Figure 2) away from (as shown in Figure 2) the first (the pump 2 to the right of motor 12, as viewed in Figure 2) of said plurality of pumps (2) and engaged with (via 14/15/4, as shown in Figure 2; Page 1, Left Column, Lines 41-46 & Right Column, Lines 58-64) at least a second (the pump 2 under motor 12, as viewed in Figure 2) of said plurality of pumps (2) via at least one of a gear arrangement or a pulley arrangement (the pinion/chain combo 14/15 can be broadly interpreted as both a gear 14 and pulley 15 arrangement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolcott (EP0586280), in view of Weisbrodt (DE19528618 - see previously attached translation), further in view of Rawlings (U.S. PGPub 2007/0256556), further in view of Mizukoshi (U.S. PGPub 2017/0218950).
As to Claim 4, Wolcott teaches a multi-channel positive displacement piston pump apparatus (Figure 2) comprising: a motor (30); and a plurality of positive displacement piston pumps (28) driven by (via 34/36/38; Paragraph 0016) said motor (30), said plurality of pumps (28) being aligned (as shown in Figure 2) in a stacking direction (up and down in Figure 2).

    PNG
    media_image1.png
    901
    779
    media_image1.png
    Greyscale

Wolcott Figure 2, Modified by Examiner


Although Wolcott similarly describes each of the plurality of pumps as described in Claim 4, Wolcott does not describe each of the features as recited in Claim 4.
Weisbrodt describes a similar pump as Wolcott, and teaches each of said plurality of pumps (Figure 1) comprises: a pump housing (Weisbrodt 1/2) defining a central longitudinal bore (through which Weisbrodt piston 3 rotates 4 and linearly reciprocates 5, as shown in Weisbrodt Figure 1); and a pump piston (Weisbrodt piston 3) axially (represented by arrow 5 in Weisbrodt Figure 1) and rotatably (represented by arrow 4 in Weisbrodt Figure 1) slidable within (Weisbrodt Paragraph 0020) said central longitudinal bore (through which Weisbrodt piston 3 rotates 4 and linearly reciprocates 5, as shown in Weisbrodt Figure 1) for pumping a liquid (blood and dialysis fluids; Weisbrodt Paragraph 0002) through (Weisbrodt Paragraph 0002) said pump housing (Weisbrodt 1/2), wherein said pump housing (Weisbrodt 1/2) further comprises: an inlet port (6; see Weisbrodt Figure 1 below); an outlet port (17; see Weisbrodt Figure 1 below), said outlet port (17; see Weisbrodt Figure 1 below) facing (as shown in Figure 1) in a same direction (up in Figure 1) as the inlet port (6; see Weisbrodt Figure 1 below)…a first transverse bore (the bore creating holes 6 & 8, as shown in Weisbrodt Figure 1) communicating with (as shown in Weisbrodt Figure 1) said central longitudinal bore (through which Weisbrodt piston 3 rotates 4 and linearly reciprocates 5, as shown in Weisbrodt Figure 1) for conveying the liquid (blood and dialysis fluids; Weisbrodt Paragraph 0002) from said inlet port (6; see Weisbrodt Figure 1 below) to said central longitudinal bore (through which Weisbrodt piston 3 rotates 4 and linearly reciprocates 5, as shown in Weisbrodt Figure 1); a second transverse bore (the bore creating holes 16 & 17, as shown in Weisbrodt Figure 1) communicating with (as shown in Weisbrodt Figure 1) said central longitudinal bore (through which Weisbrodt piston 3 rotates 4 and linearly reciprocates 5, as shown in Weisbrodt Figure 1) for conveying the liquid (blood and dialysis fluids; Weisbrodt Paragraph 0002; detergent; Paragraph 0025) from (as shown in Weisbrodt Figure 1) said central longitudinal bore (through which Weisbrodt piston 3 rotates 4 and linearly reciprocates 5, as shown in Weisbrodt Figure 1) to said outlet port (17; see Weisbrodt Figure 1 below).

    PNG
    media_image2.png
    511
    701
    media_image2.png
    Greyscale

Weisbrodt Figure 1, Modified by Examiner

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the pump, as taught by Weisbrodt, in place of each of the pumps, as taught by Wolcott, to provide a pump which has improved suction behavior and can be manufactured at a low cost (Paragraph 0004).
Rawlings describes a similar pump, and teaches a longitudinal groove (138; shown in Figures 1 & 2) extending between (as shown in Figure 1) said first transverse bore (116) and said second transverse bore (117) for conveying the liquid therebetween (Paragraph 0037).  Although Rawlings Figure 1 is described as prior art, Rawlings does not teach away from the use of the longitudinal groove.  Rawlings focuses on changing the seal arrangement so the pump shown in Figure 1 can handle positive pressure at the inlet --see Paragraph 0039--.  This is apparent, since longitudinal groove 138 is shown in Figure 2, which is described as a view of the inventive embodiment in Paragraph 0027.  Therefore, Rawlings does not teach away from the use of the longitudinal groove.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the longitudinal groove, as taught by Rawlings, between the first and second transverse bores, as taught by Wolcott, as modified, to facilitate “fluid flow back to the inlet portion of the transverse bore when a negative pressure is created at the inlet portion (Paragraph 0038)”.
Mizukoshi describes a similar pump (Figure 5) and teaches an annular groove (43) formed in (as shown in Figure 5) an inner surface (14a) of said central longitudinal bore (the bore within liner 14, within which piston 13 reciprocates) at a juncture (as shown in Figure 5) of said central longitudinal bore (the bore within liner 14, within which piston 13 reciprocates) and said second transverse bore (the bore creating holes 42a/42b in Figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the annular groove, as taught by Mizukoshi, in place of the Weisbrodt annular groove 18, as taught by Wolcott, as modified, to provide a means to wash “off the fluid, which has characteristics of precipitation and depositing, intruded from the cylinder chamber into the clearance between the inner circumferential face of the spacer section and the outer circumferential face of the plunger (Paragraph 0060)”.
Once the Weisbrodt pumps are modified into Wolcott, and the longitudinal groove and annular groove of Rawlings and Mizukoshi, respectively, are modified into the Weisbrodt pump, the modified invention results in said intake ports (Weisbrodt 6) and said outlet ports (Weisbrodt 17) of all pumps (the pump in Weisbrodt Figure 1 replacing each of Wolcott 28) facing in the same direction (up in Weisbrodt Figure 1)…an annular groove (Mizukoshi 43) formed in an inner surface of said central longitudinal bore (through which Weisbrodt piston 3 rotates 4 and linearly reciprocates 5, as shown in Weisbrodt Figure 1) at a juncture of said central longitudinal bore (through which Weisbrodt piston 3 rotates 4 and linearly reciprocates 5, as shown in Weisbrodt Figure 1) and said second transverse bore (the bore creating holes 16 & 17, as shown in Weisbrodt Figure 1) for conveying the liquid from the longitudinal groove (Rawlings 138) around the piston (Weisbrodt 3) to the second transverse bore (the bore creating holes 16 & 17, as shown in Weisbrodt Figure 1).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to orient the intake and outlet ports (Weisbrodt 6 & 17, respectively) perpendicular (into or out of the page when viewing Wolcott Figure 2) to the stacking direction (up and down in Wolcott Figure 2), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
As to Claim 5, Wolcott, as modified, teaches all the limitations of Claim 4, and continues to teach said pump housing (Weisbrodt 1/2) comprises: a pump casing (Weisbrodt 1) having said inlet port (see Weisbrodt Figure 1 in the Claim 1 rejection above) and said outlet port (see Weisbrodt Figure 1 in the Claim 1 rejection above); and a liner (Weisbrodt 2) received within (as shown in Weisbrodt Figure 1) said pump casing (Weisbrodt 1), said liner (Weisbrodt 2) having said central longitudinal bore (through which Weisbrodt piston 3 rotates 4 and linearly reciprocates 5, as shown in Weisbrodt Figure 1), said first transverse bore (the bore creating holes 6 & 8, as shown in Weisbrodt Figure 1), said second transverse bore (the bore creating holes 16 & 17, as shown in Weisbrodt Figure 1), said longitudinal groove (Rawlings 138, as described in the Claim 4 rejection) and said annular groove (Mizukoshi 43, as described in the Claim 4 rejection).
As to Claim 7, Wolcott, as modified, teaches all the limitations of Claims 4 & 5, and continues to teach said longitudinal groove (Rawlings 138, as described in the Claim 4 rejection) is formed in an inner surface (the surface of Rawlings defining 114 in Rawlings Figure 1) of said liner (Rawlings 112) defining said central longitudinal bore (Rawlings 114).
As to Claim 9, Wolcott, as modified, teaches all the limitations of Claim 4, and continues to teach said pump piston (Weisbrodt 3) comprises a distal end (left side as viewed in Weisbrodt Figure 1) received within (as shown in Weisbrodt Figure 1) the central longitudinal bore (through which Weisbrodt piston 3 rotates 4 and linearly reciprocates 5, as shown in Weisbrodt Figure 1) of the pump housing (Weisbrodt 1/2) and a proximal end (right side as viewed in Weisbrodt Figure 1) opposite (as shown in Weisbrodt Figure 1) the distal end (left side as viewed in Weisbrodt Figure 1) extending out from (as shown in Weisbrodt Figure 1) the pump housing (Weisbrodt 1/2), said distal end (left side as viewed in Weisbrodt Figure 1) having a relieved portion (Weisbrodt 9) defining a flat surface (see Weisbrodt Figure 2 below) and said proximal end (right side as viewed in Weisbrodt Figure 1) having a drive pin (the pin shown in Wolcott Figures 3/5/7/9 connecting piston 40 to shaft 52; see explanation in Claim 4 above on how the Weisbrodt pump was integrated into the Wolcott system) extending radially outwardly (as shown in Wolcott Figure 9) from a circumferential surface (the outer surface of Weisbrodt piston 3) of the piston (Weisbrodt 3), and wherein said plurality of positive displacement pumps (the pump in Weisbrodt Figure 1 replacing each of Wolcott 28) includes a first pump (as shown in Wolcott Figure 2 in the Claim 4 rejection above) and a second pump (as shown in Wolcott Figure  in the Claim 4 rejection above) immediately adjacent to (as shown in Wolcott Figure 2 in the Claim 4 rejection above) the first pump (as shown in Wolcott Figure 2 in the Claim 4 rejection above), the drive pin (the pin shown in Wolcott Figures 3/5/7/9 connecting piston 40 to shaft 52) of the piston (Weisbrodt 3) of the first pump (as shown in Wolcott Figure 2 in the Claim 4 rejection above) extending parallel (as shown in Wolcott Figure 5; see end of paragraph for clarification) with the flat surface (see Weisbrodt Figure 2 below) of the piston (Weisbrodt 3) of the first pump (as shown in Wolcott Figure 2 in the Claim 4 rejection above).    As shown in Weisbrodt Figure 2 below, the flat surface is the surface extending perpendicular to the piston axis.  This surface is the equivalent of Wolcott 50 in Wolcott Figure 5, where the pin is shown to extend parallel to Wolcott 50.  One of ordinary skill in the art would be motivated to align the Weisbrodt pin in a similar manner as the Wolcott pin when combining Weisbrodt into Wolcott.

    PNG
    media_image3.png
    311
    715
    media_image3.png
    Greyscale

Weisbrodt Figure 2, Modified by Examiner

	Wolcott, as modified, does not teach the drive pin of the piston of the second pump extending perpendicular to the flat surface of the piston of the second pump.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to orient the first and second drive pins parallel and perpendicular, respectively, to the first and second flat surfaces, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
As to Claim 10, Wolcott, as modified, teaches all the limitations of Claim 4, and continues to teach said pump piston (Weisbrodt 3) comprises a distal end (left side as viewed in Weisbrodt Figure 1) received within (as shown in Weisbrodt Figure 1) the central longitudinal bore (through which Weisbrodt piston 3 rotates 4 and linearly reciprocates 5, as shown in Weisbrodt Figure 1) of the pump housing (Weisbrodt 1/2) and a proximal end (right side as viewed in Weisbrodt Figure 1) opposite (as shown in Weisbrodt Figure 1) the distal end (left side as viewed in Weisbrodt Figure 1) extending out (as shown in Weisbrodt Figure 1) from the pump housing (Weisbrodt 1/2), said distal end (left side as viewed in Weisbrodt Figure 1) having a relieved portion (Weisbrodt 9) defining a flat surface (see Weisbrodt Figure 2 above) and said proximal end (right side as viewed in Weisbrodt Figure 1) having a drive pin (the pin shown in Wolcott Figures 3/5/7/9 connecting piston 40 to shaft 52; see explanation in Claim 4 above on how the Weisbrodt pump was integrated into the Wolcott system) extending radially outwardly (as shown in Wolcott Figure 9) from a circumferential surface (the outer surface of Weisbrodt piston 3) of the piston (Weisbrodt 3), and wherein said plurality of positive displacement pumps (the pump in Weisbrodt Figure 1 replacing each of Wolcott 28) includes a first pump (as shown in Wolcott Figure 2 in the Claim 4 rejection above) and a second pump (as shown in Wolcott Figure 2 in the Claim 4 rejection above) immediately adjacent to (as shown in Wolcott Figure 2 in the Claim 4 rejection above) the first pump (as shown in Wolcott Figure 2 in the Claim 4 rejection above), the drive pin (the pin shown in Wolcott Figures 3/5/7/9 connecting piston 40 to shaft 52) of the piston (Weisbrodt 3) of the first pump (as shown in Wolcott Figure 2 in the Claim 4 rejection above) extending in a direction parallel with (as shown in Wolcott Figure 5; see end of paragraph for clarification) the flat surface (see Weisbrodt Figure 2 above) of the piston (Weisbrodt 3) of the first pump (as shown in Wolcott Figure 2 in the Claim 4 rejection above), and the drive pin (the pin shown in Wolcott Figures 3/5/7/9 connecting piston 40 to shaft 52) of the piston (Weisbrodt 3) of the second pump (as shown in Wolcott Figure 2 in the Claim 4 rejection above) extending parallel with (as shown in Wolcott Figure 5; see end of paragraph for clarification) the flat surface (see Weisbrodt Figure 2 above) of the piston (Weisbrodt 3), but extending in a direction opposite (as can be seen in Wolcott Figure 5, the pin extends through the piston, partially extending through the right side of the piston; the partial extension to the right of the piston constitutes the piston extending parallel to the flat surface and opposite the extension of the first pin extension) the direction of the drive pin (the pin shown in Wolcott Figures 3/5/7/9 connecting piston 40 to shaft 52; see explanation in Claim 4 above on how the Weisbrodt pump was integrated into the Wolcott system) on the piston (Weisbrodt 3) of the first pump (as shown in Wolcott Figure 2 in the Claim 4 rejection above). As shown in Weisbrodt Figure 2 above, the flat surface is the surface extending perpendicular to the piston axis.  This surface is the equivalent of Wolcott 50 in Wolcott Figure 5, where the pin is shown to extend parallel to Wolcott 50.  One of ordinary skill in the art would be motivated to align the Weisbrodt pin in a similar manner as the Wolcott pin when combining Weisbrodt into Wolcott.

Allowable Subject Matter
Claims 6 & 8 are allowed.
Dependent Claims 6 & 8 were indicated as containing allowable subject matter in the 12/17/2021 Non-Final Rejection.  Applicant amended previously dependent Claims 6 & 8 to be independent claims containing all of the previous limitations of the previous base and intervening claims, making independent Claims 6 & 8 allowable.

Response to Arguments
Applicant's arguments filed 03/16/22022 have been fully considered but they are not fully persuasive.
Regarding the Drawing Objections, Application submitted new drawings.  These drawings, in addition to the claim amendments, have been entered and overcome each of the previous drawing objections.
Regarding the 112 rejections, the claim amendment overcame each of the previous 112 rejections.  However, the amendment to Claim 7 requires a new rejection, as explained above.
Regarding the 103 rejection for Claim 1, Claim 1 is now rejected under 102 using a new reference, as explained above.  It should be noted Claim 1 is still a very broad claim, and substantial amendments, significantly narrowing the subject matter of the claim, is most likely required to read over the prior art.
Regarding the 103 rejection for Claim 4, Applicant argues the combination of Wolcott, in view of Weisbrodt, further in view of Rawlings, further in view of Mizukoshi, does not teach amended Claim 4.  Specifically, Applicant argues Mizukoshi does not teach an annular groove in a longitudinal bore, as required in Claim 4, stating Mizukoshi teaches separate grooves on either side of the Mizukoshi longitudinal bore, each being fed by a respective port.  Examiner disagrees with this interpretation for the following reasons.
First, Mizukoshi only states (see Paragraphs 0059-0060) a single annular groove 43 is shown in Figure 5, and makes no suggestion or implication of multiple annular grooves.  As such, one of ordinary skill in the art would conclude the annular groove 43 shown in Figure 5 fully wraps around the inner surface of 14.
Second, even if the above conclusion is not made, there is no requirement in any of the specification or the limitations for the annular groove to extend completely around the inner surface of the central longitudinal bore.  As such, any groove which extends along any part of the inner surface of the central longitudinal bore, either completely or partially reads on the claim language.  It should be noted instant application Figures 8, 9A, and B only show an annular groove which extends partially around the inner surface of the central longitudinal bore.

	The Claim 1 & 4 rejections are maintained, and no further arguments have been made by Applicant in support of the dependent claims containing allowable material.  Because of this, all rejections are maintained.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746